DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 have been examined. 
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
With respect to U.S.C. 101, Applicant is of the opinion that claims are not directed to abstract idea. The claims as whole integrates the exception into a practical application and perform unconventional steps. Claim provides an improvement over conventional methods of maintain security of reference information by applying constraints about use of information from an untrusted mobile device. However, Examiner respectfully disagrees.
Claim continues to be directed towards performing user authentication. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
With respect to improvement to maintain security of reference information by applying constraint, this is a business problem and do not purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Further, Examiner notes that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty (See July 2015 Update: Subject Matter Eligibility, p. 3, Section III).
Therefore, the rejection is maintained. 
With respect to U.S.C. 103, Applicant is of the opinion that there is no motivation to combine references. However, Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Susman discloses performing user authentication by utilizing a device during a transaction (See abstract), Dorsch discloses performing user authenticating by utilizing a device during a transaction (See Abstract). The objective of the both references is performing user authentication, therefore, these references are analogous. 
Applicant further states that prior art fails to teach “assigning a status to the mobile device as untrusted”, “implementing a constraint module to impose a constraint on information attempted to be provided to the front end system”. However, Examiner respectfully disagrees. 
Dorsch discloses: assigning a status to the mobile device as untrusted (See paragraph (column 5 lines 58-62, column 7 lines 54-61); implementing a constraint module to impose a constraint on information attempted to be provided to the front end system (See col 7 line 55-67, column 8 lines 1-36 and column 11 lines 34-38).
With respect to newly amended language the arguments are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-28 and 30 are directed to a method and claim 29 is directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing user authentication which is an abstract idea. Claims recite “associating biographic or biometric information with…; requiring the individual…; establishing a location…; identifying…; assigning a status..; collecting…; performing constraint check, obtaining reference information…; generating linking information…; sending the linking information…; implementing a constraint…; and reviewing information…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of associating biographic or biometric information with an individual, requiring the individual to be present in a predetermined location during screening, establishing a location of the individual, identifying through location to be within the predetermined location, assigning a status to user, collecting biographic or biometric information, performing constraint check, obtaining reference information, generating linking information, sending the linking information, implementing a constraint to restrict and reviewing information which is a process that deals with commercial or legal interactions because its enforcing agreement or rights. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).   
 Specifically, front end system, untrusted mobile device and geo-location perform the steps of associating biographic or biometric information with an individual, requiring the individual to be present in a predetermined location during screening, establishing a location of the individual, identifying through location to be within the predetermined location, assigning a status to user, collecting biographic or biometric information, performing constraint check, obtaining reference information, generating linking information, sending the linking information, implementing a constraint to restrict and reviewing information. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of front end system, untrusted mobile device and geo-location to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user authentication. As discussed above, taking the claim elements separately, front end system, untrusted mobile device and geo-location perform the steps of associating biographic or biometric information with an individual, requiring the individual to be present in a predetermined location during screening, establishing a location of the individual, identifying through location to be within the predetermined location, assigning a status to user, collecting biographic or biometric information, performing constraint check, obtaining reference information, generating linking information, sending the linking information, implementing a constraint to restrict and reviewing information. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user authentication. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Dependent claims further describe the abstract idea of user authentication. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “using the reference information as basis of comparison in the constraint check” however, specification does not describe this limitation. 
Applicant provide the support from specification lines 305-315. Example third-party resources include computing systems owned, operated, and/or maintained by entities that provide or exchange information with systems in accordance with the present disclosure. Example third-party resources include a flight information system for an airline, a passport database operated by a government of a foreign country, an airport authority flight manifest system, a cargo line information system, a state law enforcement database, a tribal information system, a testing entity, a mobile telephone service provider, and so forth. In some embodiments, communications between the front end system and the third-party resource occur with the central resource 108 or are routed through the central resource 108 to minimize the risk of unauthorized access or activity. In additional embodiments, a front end system 104 is configured to obtain predetermined types of information, e.g., travel information, driving record, social media information, criminal record information, medical information, and so forth based on design preference. The front end system, touchpoints 114 (one example is illustrated), and central resource may be prohibited from obtaining/receiving/implementing predetermined types of information, sources, and so forth for a variety of reasons, including but not limited to cyber security. For example, the front end 104 includes software that inspects received information for malicious executable code, information types (e.g., image files) or other predetermined types of information corresponding to potential threats. However, cited paragraph does not disclose the limitation.
Claim 19 recites “ensuring only one individual interacts with the touchpoint at a time by using the image” however, specification is silent with respect to any flow chart or algorithm to describe the step of “ensuring”.
Specification discloses: Such an arrangement can be used to augment information550 captured by the touchpoint 114. For example, a camera in the hall is used to capture a user's profile to augment a frontal facial image captured by the touchpoint or to ensure only one individual interacts with the touchpoint at a time. (See page 20) but does not describe any flow chart or algorithm to describe step of ensuring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13-17, 20 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895).
With respect to claims 1 and 29 Dorsch discloses: 
electronically associating biographic or biometric information with an individual having an identity (See column 7 lines 55-61); 
requiring the individual to be present in a predetermined location during screening (See column 6 lines 47-67); 
the front end system establishing a location of the individual by obtaining information via the mobile device (See col 7 lines 1-3, 19-27); 
the front end system identifying the mobile device through geo-location to be within the predetermined location (See col 7 lines 1-3, 19-27);
assigning a status to the mobile device as untrusted (column 5 lines 58-62, column 7 lines 54-61);
 collecting biographic or biometric information with the mobile device (See col 7 line 55-67); 
performing a constraint check (See col 7 lines 1-3, 19-27, column 8 lines 1-36 and column 11 lines 34-38); 
obtaining reference information to check the collected biographic or biometric information from the mobile device (See column 6 lines 47-67 and column 8 lines 7-19);
the front end system implementing a constraint module to impose a constraint (i.e. within predefined proximity) on information attempted to be provided to the front end system; the front end system reviewing information to determine whether it meets a predetermined constraint (See column 7 lines 1-40, column 8 lines 1-36 and column 11 lines 34-38); 
Dorsch does not explicitly disclose: generating linking information following checks of the biographic or biometric information; sending the linking information to access obtained reference information. 
CHEN discloses: generating linking information following checks of the biographic or biometric information; sending the linking information to access obtained reference information (See paragraph 0006, 0015-0016).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the Dorsch reference with CHEN reference in order to quickly retrieval of user data (See CHEN para 0007).

With respect to claim 2, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: wherein the front end system comprises: a communication unit configured to communicate information to and from other devices; tangible storage media configured to store computer executable instructions in a non-transitory manner; and a processor configured to execute the instructions (See Fig 5 and col 13 lines 22-47).

With respect to claim 3, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: designating a mobile device as untrusted until the front end system establishes a trust level through a security protocol that ensures the mobile device meets one or more predetermined factors. (See column 5 lines 58-62, column 7 lines 54-61).

With respect to claim 4, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: communicating the biometric information by the mobile device in conjunction with the biographic information of the individual; establishing the biographic information originated with the individual; establishing the individual is physically present in the local environment; and collecting biometric information with a trusted touchpoint (See col 6 lines 47-67, column 7 lines 56-61, col 12 lines 63-67 and col 1-12).

With respect to claim 5, Dorsch in view of CHEN discloses all the limitation as described above. With respect to “the predetermined location is a building or an outdoor area bounded by a fence” this is nonfunctional descriptive material because it just describing the data i.e. location, while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 

 With respect to claim 7, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: determining that the mobile device is physically located within the local environment (See col 8 lines 44-58 and col 10 lines 51-56).

With respect to claim 8, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: the constraint module prohibiting the individual from supplying biographic information for merging if the front end system has determined that the predetermined constraint is not met (See column 7 lines 1-40, column 8 lines 1-36 and column 11 lines 34-38).

With respect to claim 9, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: using the reference information as a basis of comparison in the constraint check (See column 7 lines 1-40, column 8 lines 1-36 and column 11 lines 34-38).

With respect to claim 13, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: the front end system inspecting information received from the mobile device for a time stamp or location information included in metadata transmitted in one or more packets of information from the mobile device (See col 7 lines 1-3, 19-27, col 8 lines 44-58 and col 10 lines 51-56).

With respect to claim 14, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: the front end system inspecting and identifying location information in metadata of the mobile device; retrieving reference constraint from a register, database, or lookup table; and comparing the identified location information to reference constraint data (See col 7 line 55-67, column 8 lines 1-36 and column 11 lines 34-38).

With respect to claim 15, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: the front end system inspecting received information packets for geo-coordinate information; the front end identifying geo-coordinate information; the front end obtaining and comparing the geo-coordinate coordinate information with reference coordinates; the front end determining whether coordinate criterion is met; 77 of 81the front end evaluating whether received coordinates are within those permitted; the front end rejecting information if the coordinate criterion is not met (See col 7 lines 1-3, 19-27, col 8 lines 44-58 and col 10 lines 51-56); the central resource storing whether the coordinate criterion was met with a unique identifier, name, flight number, or location (See col 7 lines 28-55).

With respect to claim 20, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: sending a message to the mobile device comprising an outcome of the constraint check (See column 8 lines 44-58); With respect to “wherein the reference information includes biographic and biographic information for vetting, validating, or checking the collected information” this is nonfunctional descriptive material because it just describing the data i.e. reference information, while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 

With respect to claim 28, Dorsch in view of CHEN discloses all the limitation as described above. CHEN further discloses: merging biographic or biometric information from the mobile device with reference information from the front end system based on the linking information (See paragraph 0015-0016).

With respect to claim 30, Dorsch in view of CHEN discloses all the limitation as described above. CHEN further discloses: sending the linking information to access merged collected information (See paragraph 0015-0016).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sa (US 20160171530).
With respect to claim 6 Dorsch in view of CHEN discloses all the limitation as described above. Dorsch in view of CHEN does not explicitly disclose: deeming a device and its associated information as trusted based on a certification process that verifies the device’s state meets a predetermined criterion. Sa discloses: deeming a device and its associated information as trusted based on a certification process that verifies the device’s state meets a predetermined criterion (See paragraph 0050, 0066-0069). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch and CHEN references with Sa reference in order to provide verify device configuration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of LOCHER (US 20130087612).
With respect to claim 10, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: front end system generate an alert (See column 8 lines 44-58). Dorsch in view of CHEN does not explicitly disclose: the front end system obtaining machine readable information and a corresponding unique identifier from a first untrusted device, determining the machine readable information and corresponding unique identifier match. LOCHER discloses: the front end system obtaining machine readable information and a corresponding unique identifier from a first untrusted device, determining the machine readable information and corresponding unique identifier match (See paragraph 0115 and 0120). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch and CHEN references with LOCHER reference in order to prevent fraudulent transactions.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of DRAGON (US 20150120342).
With respect to claim 11, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch further discloses: implementing a geographic constraint to ensuring the mobile device is not physically remote from the predetermined location (See col 8 lines 49-53). Dorsch in view of CHEN does not explicitly disclose: using a temporal limitation to restrict data input from the mobile device before a window of time specified by the front end system. DRAGON discloses: using a temporal limitation to restrict data input from the mobile device before a window of time specified by the front end system (See paragraph 0029). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch and CHEN references with DRAGON reference in order to provide controlling access to events.

With respect to claim 12, Dorsch in view of CHEN and in further view of DRAGON discloses all the limitation as described above. With respect to “wherein the temporal limitation is less than two hours” this is nonfunctional descriptive material because it just describing the data i.e. temporal limitation, while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484).
With respect to claim 16, Dorsch in view of CHEN discloses all the limitation as described above. Dorsch in view of CHEN further discloses: collecting biometric information with a trusted touchpoint (See column 7 lines 55-61), user submitting response to questions on the mobile device (col 7 line 55-67). Dorsch in view of CHEN does not explicitly disclose: providing trusted touchpoint. Sussman discloses: providing front end system and trusted touchpoint (See fig 1A). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch and CHEN references with Sussman reference in order to provide data security. With respect to airport authority this is nonfunctional descriptive material because airport authority does not change the functionality of the front end system and untrusted mobile device. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 17, Dorsch in view of CHEN and in further view of Sussman discloses all the limitation as described above. Sussman further discloses: front end system associating a high trust level with biometric information from the touchpoint, because the touchpoint is operated, owned, or maintained by an entity legally required to maintain technical capability and security posture of the touchpoint. (See fig 1A and paragraph 0148-0161).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) and ROYSTER (US 20140282038).
With respect to claim 18, Dorsch in view of CHEN and further view of Sussman discloses all the limitation as described above. Sussman further disclose: collecting biographic information with the touchpoint using a keyboard (See paragraph 0085-0086, 0125, 0153).  Dorsch in view of CHEN and further view of Sussman does not explicitly disclose: sending directions to a smartphone carried by the individual so the individual can refer to the directions. ROYSTER discloses: sending directions to a smartphone carried by the individual so the individual can refer to the directions. (See paragraph 0049). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN and Sussman references with ROYSTER reference in order to provide information related to passenger’s flight.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) and KATAOKA (US 20190130331).
With respect to claim 19, Dorsch in view of CHEN and further view of Sussman discloses all the limitation as described above. Sussman further discloses: plurality of cameras in local environment; communicatively coupling the cameras to the front end system (See paragraph 0177). Dorsch in view of CHEN and further view of Sussman does not explicitly disclose: the cameras interacting with the touchpoint via the front end system; using an image collected by the plurality of cameras to identify the individual; and using the image collected by the plurality of cameras. KATAOKA discloses: providing a plurality of cameras in the local environment; communicatively coupling the cameras to the front end system the cameras interacting with the touchpoint via the front end system; identifying the individual by using an image collected by the plurality of cameras (See paragraph 0029 and 0051). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN and Sussman references with KATAOKA reference in order to immediately transporting a user who is delay. With respect to “ensuring only one individual interacts with the touchpoint at a time by using the image” this is intended use/result and does not have any patentable weight. It has been held that a recitation of the intended use of the claimed invention must result in additional steps. See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) and Camenzind (US 20160132807).
With respect to claim 21, Dorsch in view of CHEN and further view of Sussman discloses all the limitation as described above. Dorsch in view of CHEN and further view of Sussman does not explicitly disclose: performing a lockout on a reference identity; and controlling use of a given identity by preventing: modifications to the reference identify subject to the lockout; or use of the reference identify subject to the lockout. Camenzind discloses: performing a lockout on a reference identity; and controlling use of a given identity by preventing: modifications to the reference identify subject to the lockout; or use of the reference identify subject to the lockout (See paragraph 0070). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN and Sussman references with Camenzind reference in order to protect user information.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) and ARAI (US 20130258402).
With respect to claim 22, Dorsch in view of CHEN and further view of Sussman discloses all the limitation as described above. Dorsch in view of CHEN and further view of Sussman does not explicitly disclose: receiving an input for a first identity; and locking out and preventing other touchpoints from using the first identity as a basis of identification. ARAI discloses: receiving an input for a first identity; and locking out and preventing other touchpoints from using the first identity as a basis of identification. (See paragraph 0057). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN and Sussman references with ARAI reference in order to protect user information.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) and Chhabra (US 20160180078).
With respect to claim 23, Dorsch in view of CHEN and further view of Sussman discloses all the limitation as described above. Dorsch in view of CHEN and further view of Sussman does not explicitly disclose: identifying the individual to a predetermined initial threshold confidence; imposing a final lock out responsive to a final determination threshold confidence; the final determination threshold confidence is greater than the predetermined initial threshold confidence; and storing information associated with the final lock out in storage media of the front end system. Chhabra discloses: identifying the individual to a predetermined initial threshold confidence; imposing a final lock out responsive to a final determination threshold confidence; the final determination threshold confidence is greater than the predetermined initial threshold confidence; and storing information associated with the final lock out in storage media of the front end system. (See paragraph 0060). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN and Sussman references with Chhabra reference in order to provide strong security.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) and SEENIVASAGAM (US 20190392659).
With respect to claim 24, Dorsch in view of CHEN and further view of Sussman discloses all the limitation as described above. Dorsch in view of CHEN and further view of Sussman does not explicitly disclose: the front end system applying an initial lower threshold during a passenger check-in; and the front end applying a higher threshold during a customs inspection. SEENIVASAGAM discloses: the front end system applying an initial lower threshold during a passenger check-in; and the front end applying a higher threshold during a customs inspection (See paragraph 0091). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN and Sussman references with SEENIVASAGAM reference in order to provide strong security.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) SEENIVASAGAM (US 20190392659), ARAI (US 20130258402) and White (US 20110231911). 
With respect to claim 25, Dorsch in view of CHEN and further view of Sussman and SEENIVASAGAM discloses all the limitation as described above. Dorsch in view of CHEN and further view of Sussman and SEENIVASAGAM does not explicitly disclose: receiving an input for a first identity; locking out and preventing other touchpoints from using the first identity as a basis of identification; polling other biometric collection devices for biometric information configured to be used in identification; obtaining additional images of the individual for comparison to meet a predetermined threshold; and issuing a final rejection based on input and additional images obtained if the predetermined threshold is not met. ARAI discloses: receiving an input for a first identity; locking out and preventing other touchpoints from using the first identity as a basis of identification (See paragraph 0057). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN, Sussman and SEENIVASAGAM references with ARAI reference in order to protect user information. Sussman in view of Dorsch and in further view of Sussman, SEENIVASAGAM and ARAI reference does not explicitly disclose: polling other biometric collection devices for biometric information configured to be used in identification; obtaining additional images of the individual for comparison to meet a predetermined threshold; and issuing a final rejection based on input and additional images obtained if the predetermined threshold is not met. White discloses: polling other biometric collection devices for biometric information configured to be used in identification; obtaining additional images of the individual for comparison to meet a predetermined threshold; and issuing a final rejection based on input and additional images obtained if the predetermined threshold is not met (See paragraph 0105 and 0119). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN, Sussman, SEENIVASAGAM and ARAI references with White reference in order to increase security of network transactions and reduce risks.

With respect to claim 26, Dorsch in view of CHEN and in further view of Sussman, SEENIVASAGAM, ARI and White discloses all the limitation as described above. White further discloses: identifying the individual to a predetermined initial threshold confidence using a facial image; the touchpoint requesting the individual to supply a fingerprint if the predetermined initial threshold is not met; and using the fingerprint if facial recognition is not sufficient to meet the predetermined threshold. (See paragraph 0105 and 0119).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 10467604) in view of CHEN (20140100895) and in further view of Sussman (US 20050167484) SEENIVASAGAM (US 20190392659), ARAI (US 20130258402) and White (US 20110231911) and Chew (US 20060055512).
With respect to claim 27, Dorsch in view of CHEN and in further view of Sussman, SEENIVASAGAM, ARI and White discloses all the limitation as described above. Sussman further discloses: sending the front end system information (See paragraph 0049).  Dorsch in view of CHEN and in further view of Sussman, SEENIVASAGAM, ARI and White do not explicitly disclose: the central resource preloading reference information to identify or exclude individuals; and 79 of 81the front end system receiving the preloaded reference information ahead of arrival time of the individual. Chew discloses: the central resource preloading reference information to identify or exclude individuals; and 79 of 81the front end system receiving the preloaded reference information ahead of arrival time of the individual. (See paragraph 0006, 0009-0010, 0021-0023, 0045 and 0052). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Dorsch, CHEN, Sussman, SEENIVASAGAM, ARI and White references with Chew reference in order to reduce fraud risks. With respect to “that corresponds to individuals scheduled to pass through the predetermined location” this is nonfunctional descriptive material as it only describes the data (i.e. information), while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685